Mr. Justice Wolf
delivered the opinion of the court.
As the note of the registrar in this case must he affirmed because of the first incurable defect mentioned therein, we shall confine ourselves to the discussion of that defect, involving, as it does, the question of the jurisdiction of a municipal court to order a deed of sale of property. We may doubt whether a municipal court may ever order the execution of a deed of sale of property actually bought by an alleged purchaser, as such a suit involves no money demand and the municipal courts have jurisdiction only where some amount less than $500 is involved. Ferraioli v. Registrar of Property, 21 P. R. R. 477.
However, in this case some of the parties sought to be compelled are minors and the jurisprudence established in the case of García v. Registrar, 23 P. R. R. 394, a parallel case, controls. Therein we pointed out that a sale by a marshal in a suit against infants for a money demand gave that court jurisdiction to make the sale in execution of its judgment against the minors, but that a suit to compel the execution of a deed by minors belonged exclusively to the district court.
The case of Sánchez v. Registrar, 27 P. R. R. 703, has no application, as there we merely repeated the doctrine laid *251down in the case of Flores v. Registrar of Guayama, 19 P. R. R. 967, namely that where the sale is the result of an execution in a suit against minors the municipal court has jurisdiction.
The note must he affirmed on the ground that the municipal court did not have jurisdiction.

'Affirmed.

Justices del Toro and Hutchison concurred.
Chief Justice Hernandez and Justice Aldrey concurred in the judgment.